DETAILED ACTION	 

1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to applicant communication filed on June 29, 2020. Claims 1-10 are pending. Claims 1 and 2 are independent form are presented for examination.

	 Claim Rejections - 35 USC § 102

2	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dragos (U.S. Patent Application Publication No. 2017/0004722 A1).

Regarding claim 1, Dragos discloses a system to match students with tutors ([0009] & [0050]; a system that matches a registered students and tutors) in a closed network ([0031]-[0032] &[0057]; sign up required to access it), the system comprising: 
an electronic communications network ([0050]; network 112, Fig. 1); 
a school domain configured to be accessible via the electronic communications network and secured to allow only authorized users to access said school domain ([0031]-[0032] &[0057]; a high school, charter school, or other institution may register with a web site or web portal to join the peer-to-peer tutoring service…registration is used to join and to be matched); and 
a peer-to-peer tutoring application (a peer-to-peer tutoring system 100), the operation of which is limited to within the school domain, configured to interact with a school, a one or more student of the school, and a one or more tutor of the school ([0050] & [0030]-[0031]; a peer-to-peer tutoring system 100 for matching a student needing academic assistance with a student equipped to provide the assistance.



Claim Rejections - 35 USC § 103

4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5	Claims 2-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dragos (U.S. Patent Application Publication No. 2017/0004722 A1) in view of Di Geronimo et al. (Di Geronimo, hereinafter) (U.S. Patent Application Publication No. 2019/0020854 A1). 

Regarding claim 2, Dragos teaches a computer-implemented method to facilitate peer-to-peer tutoring within a closed network ([0030]-[0032]; school provides a tutoring platform with and sign up and log on features), the computer-implemented method comprising: 
providing an application with a graphical user interface on a client device associated with a student ([0009] & [0030]-[0032]; a tutoring service platform with a student interaction features, Fig. 3-4), the application facilitating peer-to-peer tutoring between the student and a tutor ([0054]-[0057]; a matching service of the tutoring service platform facilitates the matching between the student and the tutor, Fig. 3-4); 
receiving a search request from the student for a specific subject of instruction for a specific grade level ([0009] & [0055]-[0057]; a search request in the form of survey/questioner is submitted by a tutee/student which contains subject matter and grade level information, Fig. 3, 300); 
returning results comprising a profile of at least one tutor that has been pre- qualified in the specific subject of instruction at the specific grade level ([0009], [0090] & [0055]-[0057]; iii) recommending a subset of selected tutors to a particular tutee based on empirical data…from pool of pre-qualified tutors), wherein the profile comprises contact information for the at least one tutor ([0090] & [0052]; The tutee is notified of the selected candidate tutors at process block 1004. The preliminary information for each of the identified candidates [tutors] is provided to the tutee at process block 1006…This direct communication can occur after the users exchange e-mail addresses or phone numbers during a communication through the matching service 114. Alternatively, one user can request that the matching service 114 provide another user with his/her direct communication information, i.e., e-mail address); 
receiving from the student a selection of the tutor ([0009] & [0037]; iv) selecting one of the recommended tutors by the tutee); 
wherein the student and the tutor agree on a tutoring session at a specific time ([0037]; A mutually agreeable schedule (typically 30 minutes sessions per subject) is then set up, for example, two peer-to-peer sessions per week for several months).
But Dragos doesn’t explicitly discloses wherein the student and the tutor are both registered in the closed network; monitoring a chat between the student and the tutor; monitoring each interaction between the student and the tutor; notifying the student's parent/guardian of each tutoring event; recording start and stop times of the tutoring session; and sending a report about the tutoring session to an administrator of the closed network.
However, Di Geronimo in analogous art, discloses wherein the student and the tutor are both registered in the closed network ([0018] & [0022]; both student and tutor are registered users and access the tutoring platform by login to it);
monitoring a chat between the student and the tutor ([0037], [0024] & [Abstract]; the recording includes chat messages communicated between the student and the tutor); 
monitoring each interaction between the student and the tutor ([Abstract], [0039] & [0015]; Recording online tutoring sessions and making them available to student, parents, and the business…recording of a tutoring session enables a tutoring company to monitor the tutors and review the recordings for quality control purposes); 
notifying the student's parent/guardian of each tutoring event ([0041]; parents of students can also select to receive push notifications whenever a recorded online tutoring session is sent out to the student. In an embodiment, some of the ways parents may receive notifications when a recorded online tutoring session is sent to their student includes but is not limited to; electronic mail, short message service (SMS), and other instant message services); 
recording start and stop times of the tutoring session ([0039] & [0015]; Recording online tutoring sessions and making them available to student, parents, and the business); and 
sending a report about the tutoring session to an administrator of the closed network ([0039] & [0015]; Recording online tutoring sessions and making them available to student, parents, and the business, a business is able to provide a safer higher quality service and can use these videos as training material to improve the quality of their tutors… the recorded online tutoring session for Homework Help and/or Lab Help will also be available to the tutoring company to help maintain quality control).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Di Geronimo to the system of Dragos in order to allow parents to assess their children’s progress and to monitor the effectiveness of the tutoring program.

Regarding claim 3, Dragos teaches the computer-implemented method of claim 2 wherein the tutor is also a student ([Abstract] & [0097]; the tutor is a second student qualified to provide assistance to a student who seeks an academic assistance).

Regarding claim 4, Dragos further teaches the computer-implemented method of claim 2 further comprising interfacing with in-device features of the client device during the tutoring session ([0056]-[0057]; submitting answers to online questioners using client device features such as GUI interaction).

Regarding claim 5, But Dragos doesn’t fully disclose the limitation of claim 5.
However, Di Geronimo further teaches wherein interfacing with the in- device features comprises recording the tutoring session with an in-device recorder ([0034]-[0036] & [0015]; once a student and tutor both join an online tutoring session the online tutoring session will begin to record, Fig. 1).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Di Geronimo to the system of Dragos in order to provide a quality control on the tutoring service, for example.

Regarding claim 6, Dragos teaches the computer-implemented method of 4 further comprising scheduling a tutoring session using an in-device calendar function ([0097], [0037] & a [0066]; first student providing a schedule of availability using a device calendar).

Regarding claim 8, Dragos doesn’t fully teaches the limitations of claim 8. 
However, Di Geronimo further discloses restricting interaction between the student and the tutor until both are validated ([0018] & [0022]; both the student and the tutor need to login to the tutoring platform to interact each other).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Di Geronimo to the system of Dragos in order to provide a secure and confidential communication.

Regarding claim 9, Dragos teaches the computer-implemented method of claim 2 wherein the tutoring session is a distance learning session using video conference technology ([0010] & [0031]; video chat).

Regarding claim 10, Dragos further teaches the computer-implemented method of claim 2 further comprising logging community service hours for the tutor at the end of the tutoring session ([0011] & [0016]; a community service requirement which a tutor can fulfill through peer-to-peer tutoring) .

6	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dragos (U.S. Patent Application Publication No. 2017/0004722 A1) in view of Di Geronimo et al. (Di Geronimo, hereinafter) (U.S. Patent Application Publication No. 2019/0020854 A1) further in view of Zoidze (U.S. Patent Application Publication No. 2012/0259791 A1).

However, Zoidze in analogous art, teaches identifying students and tutors who are in proximity by accessing the in-device features of their mobile devices ([0049] & [0011]; the second user 12 may send a request the system 10 to identify any other users located within proximity who can offer services, such as, for example, tutoring in physics and geometry in order to initiate a contact if those users are available…GPS enabled user devices).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Zoidze to the system of Dragos in order to optimize the system resource utilization by avoiding unnecessary executions.

.

Conclusion
7	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/M. H. /
Melaku Habtemariam

9/27/21


/SURAJ M JOSHI/Primary Examiner, Art Unit 2447